DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2021 has been entered. 

This action is written in response to the arguments filed on January 7, 2021.  Claims 1-6 and 18-22 are currently pending and have been considered below.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 12, 14-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardsson (US 9,110,955 B1, hereinafter referred to as Bernhardsson), in view of ZHANG et al. (US 2011/0029464 A1, hereinafter referred to as ZHANG), and further in view of Chaudhuri et al. (US 2017/0206549 A1, hereinafter referred to as Chaudhuri).

As to claim 1, Bernhardsson teaches a method comprising: 
determining a first latent vector for a user and a first object latent vector for a content item based on a first object associated with the content item, the first object having a first object type, wherein the first user latent vector and the first object the first latent vector are determined based on co-occurrence of interactions of a first set of users with a first set of content objects having the first object type (see col.2, lines…55-67..user vector u and an item vector i (these are latent vectors)...; col. 6, lines 53-54…Fig. 8, an occurrence or usage matrix and corresponding latent user and item vectors..; lines
62-65...FIGS. 11A-11D; col. 10, lines 16-235… occurrences of users accessing individual content items…latent item vectors 350, which identify each item in the same n-dimensional vector space as the latent user vectors…; col. 13, lines 20-67…The entry mu, indicates the number of times that user u selected/listened to/viewed/played item i ( or other metric measuring the interaction of user u with item i)…Each user row and item column is assumed to correspond to a latent vector in this vector space…each of the vector components can be considered a latent characteristic of the users and items…; col 18, lines 48-53…the total number of user/item interactions by T, i.e. T=~mu,…);  
determining a second user latent vector for the user and a second object latent vector for the content item based on a second object associated with the content item, wherein the second user latent vector and the second object having a second object type, the second latent vector determined based on co-occurrence of interactions of a second set of users with a second set of content objects having the second object type  (see col.2, lines…55-67..user vector u and an item vector i (these are latent vectors)...; col. 6, lines 53-54…Fig. 8, an occurrence or usage matrix and corresponding latent user and item vectors..; lines 62-65...FIGS. 11A-11D; col. 10, lines 16-235… occurrences of users accessing individual content items…latent item vectors 350, which identify each item in the same n-dimensional vector space as the latent user vectors…; col. 13, lines 20-67…The entry mu, indicates the number of times that user u selected/listened to/viewed/played item i ( or other metric measuring the interaction of user u with item i)…Each user row and item column is assumed to correspond to a latent vector in this vector space…each of the vector components can be considered a latent characteristic of the users and items…; col 18, lines 48-53…the total number of user/item interactions by T, i.e. T=~mu,…);    
determining a content item latent vector based on the first object latent vector and the second object latent vector (see Fig. 11D, element 1056; col. 17, lines 45-57…compute (1056) a plurality of second 50 phase parameters for each item vector based on data in the two dimensional occurrence matrix 800, the current values of the user vectors, and the current values of the item vectors);
determining a user latent vector based on the first user latent vector and the second user latent vector (see col. 4, lines…latent vectors represents a latent "characteristic" of the users…; col. 10, lines 25-28… latent user vectors 348, which identify each user in an n-dimensional vector space…; wherein using the broadest reasonable interpretation, Examiner interprets latent vectors of the users to include the first and second vectors;  col. 13, lines 20-67 to col. 14, lines 1-8…The entry mu, indicates the number of times that user u selected/listened to/viewed/played item i (or other metric measuring the interaction of user u with item i)…Each user row and item column is assumed to correspond to a latent vector in this vector space…each of the vector components can be considered a latent characteristic of the users and items…).
But Bernhardsson fails to explicitly teach:
using a first model trained and a second model trained based on interactions of users, and the second model different than the first model.
However, ZHANG teaches:
using a first model trained and a second model trained based on interactions of users, and the second model different than the first model (see paragraphs [0003]-[0005]…the web page interaction data comprises data that indicates user behavior, such as a user's interaction with a web page, e.g., clicking on an item, tagging an item, searching an item, experiencing an item, etc., the model is trained using the data of a plurality of users, e.g., frequent users, and item recommendations for a given user are selected using the trained model, and in some cases incremental user behavior; [0022], [0029] and [0034]-[0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of Bernhardsson to add a trained model to Bernhardsson’s system as taught by ZHANG, above.  The modification would have been obvious because one of ordinary skill would be motivated to generate a short-term user cluster membership vector indicative of the infrequent user cluster membership in an efficient manner.  The recent user behavior can be used in combination with the user 
behavior used to train the model to make item recommendation, as suggested by ZHANG ([0003]-[0004]).
But Bernhardsson and ZHANG fail to explicitly teach:
determining, using a machine-learned model trained based on past interactions of a
plurality of users and a plurality of content items, a score indicative of a likelihood of the user interacting with the content item, the score based on the content item latent vector and the user latent vector.  
However, Chaudhuri, in combination with Bernhardsson and Zhang, teaches:
determining, using a machine-learned model trained based on past interactions of a
plurality of users and a plurality of content items, a score indicative of a likelihood of the user interacting with the content item, the score based on the content item latent vector and the user latent vector (see paragraph [0006]…generates the score by applying a user context vector ( e.g., demographic information or device information) associated with a user to individual ranking weight vectors associated with advertisements…; [0007]…training data is obtained that includes user interactions with advertisements during previous sessions as well as user features…; [0017]-[0018]…the training data consists of interactions (e.g., click or no click) between the advertisement and users (whose context vectors are known) that occurred during previous sessions; [0049]… weight vectors…score… likelihood that a respective user will interact with the advertisement 112).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Bernhardsson and Zhang to add a score to Bernhardsson and Zhang’s system as taught by Chaudhuri, above.  The modification would have been obvious because one of ordinary skill would be motivated to enable the content items providers to make high quality recommendations based on historical user data as suggested by Chaudhuri (col.3, lines 40-44).
As to claim 3, Bernhardsson fails to explicitly teach:
determining scores for each content item of a plurality of content items, the scores indicative of a likelihood of the user interacting with each of the content items of the plurality of content items; and 
ranking the plurality of content items based on the determined scores of each of the content items of the plurality of content items.
However, Chaudhuri teaches: 
determining scores for each content item of a plurality of content items, the scores indicative of a likelihood of the user interacting with each of the content items of the plurality of content items (see paragraphs [0019] …compute a score for a user by taking a dot product between the ranking weight vector and the user context vector…; [0033]…linear scoring function parameterized by f w(x)=w·x, where w corresponds
to ranking weight vectors 218 that are learned for each advertisement 112 and x corresponds to the user context vectors 208 of the training data 204…; [0043]); and 
ranking the plurality of content items based on the determined scores of each of the content items of the plurality of content items (see paragraphs [0006] and [0023]  …the ranking function for each advertisement will compute a score for the user as the dot product of the learned ranking weight vector and the user context vector…; [0049]…).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Bernhardsson and Zhang to add a score to Bernhardsson and Zhang’s system as taught by Chaudhuri, above.  The modification would have been obvious because one of ordinary skill would be motivated to enable the content items providers to make high quality recommendations based on historical user data as suggested by Chaudhuri (col.3, lines 40-44).

As to claim 4, Bernhardsson fails to explicitly teach wherein each content item of the plurality of content items is an advertisement that is eligible to be presented to the user.
However, Chaudhuri teaches wherein each content item of the plurality of content items is an advertisement that is eligible to be presented to the user (see paragraph [0006]…The advertisement with the highest score is then selected and provided to the user as a recommendation).  
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Bernhardsson and Zhang to add a score to Bernhardsson and Zhang’s system as taught by Chaudhuri, above.  The modification would have been obvious because one of ordinary skill would be motivated to enable the content items providers to make high quality recommendations based on historical user data as suggested by Chaudhuri (col.3, lines 40-44).

As to claim 5, Bernhardsson teaches: 
Identifying a plurality of content items that are eligible to be presented to the user based on characteristics of the user (see col. 2, lines 34-44; col. 4, lines 15-18);  

As to claim 6, Bernhardsson fails to explicitly teach wherein the machine-learned model for determining the score indicative of the likelihood of the user interacting with the content item is trained based on the user's past interactions with content items.
However Chaudhuri teaches wherein the machine-learned model for determining the score indicative of the likelihood of the user interacting with the content item is trained based on the user's past interactions with content items (see paragraphs [0017]-[0018]…the training data consists of interactions (e.g., click or no click) between the advertisement and users (whose context vectors are known) that occurred during previous sessions).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Bernhardsson and Zhang by adding user's past interactions with content items to train the combination system of Bernhardsson and Zhang’s system as taught by Chaudhuri, above.  The modification would have been obvious because one of ordinary skill would be motivated to enable the content items providers to make high quality recommendations based on historical user data as suggested by Chaudhuri (col.3, lines 40-44).
 
As to claim 8, Bernhardsson teaches wherein the first object type is one of a product associated with the content item, a domain associated with the content item, an account associated with the content item, and words associated with the content item (see col. 7, lines 14-27…database 118, including content items 324 and associated metadata, as described below with respect to FIG. 3; col. 9, lines 44-67...metadata includes the
title 328 of the content item 324, the name(s) 330 of the artists or group (e.g., singer, band, actor, movie producer), and other metadata 332; col. 10, lines 16-24…each record in the access log 346 identifies the user, the item accessed, the date/time of the access, whether the item was accessed completely (e.g., not skipped), the device used for the access, and so on…; col. 15, lines 64-67 to col 16, lines1-3). 

Claim 12 recites substantially the same functionalities recited in claim 1, and is directed to a non-transitory computer readable storage medium (see Bernhardsson, col. 8, lines 23-27) that performs the method of claim 1.  Therefore, claim 12 is rejected for the same reasons as applied to claim 1 above. 

Claim 14 recites substantially the same functionalities recited in claim 3, and is directed to a non-transitory computer readable storage medium (see Bernhardsson, col. 8, lines 23-27) that performs the method of claim 3.  Therefore, claim 14 is rejected for the same reasons as applied to claim 3 above. 

Claim 15 recites substantially the same functionalities recited in claim 4, and is directed to a non-transitory computer readable storage medium (see Bernhardsson, col. 8, lines 23-27) that performs the method of claim 4.  Therefore, claim 15 is rejected for the same reasons as applied to claim 4 above. 

Claim 16 recites substantially the same functionalities recited in claim 6, and is directed to a non-transitory computer readable storage medium (see Bernhardsson, col. 8, lines 23-27) that performs the method of claim 6.  Therefore, claim 16 is rejected for the same reasons as applied to claim 6 above. 

Claim 18 recites substantially the same functionalities recited in claim 8, and is directed to a non-transitory computer readable storage medium (see Bernhardsson, col. 8, lines 23-27) that performs the method of claim 8.  Therefore, claim 12 is rejected for the same reasons as applied to claim 8 above. 

Claim 22 recites substantially the same functionalities recited in claim 1, and is directed to a system (see Bernhardsson, col. 4, lines 65-27) that performs the method of claim 1.  Therefore, claim 22 is rejected for the same reasons as applied to claim 1 above. 

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardsson (US 9,110,955 B1, hereinafter referred to as Bernhardsson), in view of ZHANG et al. (US 2011/0029464 A1, hereinafter referred to as ZHANG), and further in view of Chaudhuri et al. (US 2017/0206549 A1, hereinafter referred to as Chaudhuri),  and NICE et al. (US 2016/0203191 A1, hereinafter referred to as NICE), and Hu et al. (US 2016/0012123 A1, hereinafter referred to as Hu).

As to claim 2, Chaudhuri teaches wherein determining the score indicative of the likelihood of the user interacting with the content item but Bernhardsson, ZHANG and Chaudhuri fail to explicitly teach:
mapping the user latent vector to a latent space using the machine-learned model;  
mapping the content item latent vector for the content item to the latent space using the machine-learned model; and 
determining a measure of similarity between the mapped user vector in the latent space and the mapped content item vector for the content item in the latent space.  However NICE teaches:
mapping the user latent vector to a latent space using the machine-learned model (see paragraphs [0002]…map both users and items to a joint latent factor space of dimensionality f and to model user-item interactions as inner products in the joint factor space…; [0033]…mapping may produce an N+2 dimension metric space in which the user and item vectors are embedded…);  
mapping the content item latent vector for the content item to the latent space using the machine-learned model (see paragraphs [0002]…map both users and items to a joint latent factor space of dimensionality f and to model user-item interactions as inner products in the joint factor space…; [0033]…mapping may produce an N+2 dimension metric space in which the user and item vectors are embedded…); and 
determining a measure between the mapped user vector in the latent space and the mapped content item vector for the content item in the latent space  (see paragraphs [0024]-[0029]…LSH involves hashing the input items so that similar items are mapped to the same buckets with high probability…the distance between a first vector and a second vector may be measured by angle α and the distance between the second vector and a third vector can be measured by β…; [0048]…preserving the order of the inner product operation as a distance (e.g.,Euclidean) in a metric space facilitates quickly finding relevant pairs of vectors for providing recommendations).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the system of the combination system of Bernhardsson, Zhang and Chaudhuri to add mapping vectors to the combination system of Bernhardsson, Zhang and Chaudhuri’s system as taught by NICE, above.  The modification would have been obvious because one of ordinary skill would be motivated to reduce the amount of time required to produce a recommendation as suggested by NICE (paragraph [0031]).
But Bernhardsson, Zhang, Chaudhuri, and NICE fail to explicitly teach: determine a measure of similarity.
However, Hu teaches: determine a measure of similarity (see paragraphs [0012] and [0016]…calculating a similarity measure between each of the n items selected from the first semantic space and each of the n items selected from the second semantic space).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Bernhardsson, Zhang, Chaudhuri, and NICE to add mapping vectors to the combination system of Bernhardsson, Zhang, Chaudhuri, and NICE’s system as taught by Hu, above.  The modification would have been obvious because one of ordinary skill would be motivated to enable improving efficiency and quality of systems due to the semantic spaces as suggested by Hu (paragraph [0131]).

Claim 13 recites substantially the same functionalities recited in claim 2, and is directed to a non-transitory computer readable storage medium (see Bernhardsson, col. 8, lines 23-27) that performs the method of claim 2.  Therefore, claim 13 is rejected for the same reasons as applied to claim 2 above. 

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardsson (US 9,110,955 B1, hereinafter referred to as Bernhardsson), in view of ZHANG et al. (US 2011/0029464 A1, hereinafter referred to as ZHANG), and further in view of Chaudhuri et al. (US 2017/0206549 A1, hereinafter referred to as Chaudhuri), and Federov et al. (US 2013/0073568 A1, hereinafter referred to as Federov).

As to claim 9, Bernhardsson, ZHANG, and Chaudhuri fail to explicitly teach wherein the user latent vector is determined based on the user's engagement in a social networking system. 
However Federov teaches wherein the user latent vector is determined based on the user's engagement in a social networking system (see paragraphs [0134]-[0135]…user-specific scores for a viewing user may be generated for graph objects by analyzing behavior patterns of other users on the social networking system).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Bernhardsson, Zhang and Chaudhuri to add user's engagement in a social networking system to the combination system of Bernhardsson, Zhang and Chaudhuri’s system as taught by Federov, above.  The modification would have been obvious because one of ordinary skill would be motivated to provide a better user experience to users of the social networking system because more relevant graph objects may be displayed to users, increasing the engagement of users of the social networking system, as suggested by Federov (see paragraph [0045]).

As to claim 10, Bernhardsson, ZHANG, Chaudhuri and NICE fail to explicitly teach wherein the user latent vector is determined based on the user's activity in one or more third party systems.  
However Federov teaches wherein the user latent vector is determined based on the user's activity in one or more third party systems (see paragraphs [0008]…a user interface may enable these entities, including third-party developers of external systems…; [0134]-[0135]…user-specific scores for a viewing user may be generated for graph objects by analyzing behavior patterns of other users on the social networking system).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Bernhardsson, Zhang and Chaudhuri to add a third party system to the combination system of Bernhardsson, Zhang and Chaudhuri’s system as taught by Federov, above.  The modification would have been obvious because one of ordinary skill would be motivated to provide a better user experience to users of the social networking system because more relevant graph objects may be displayed to users, increasing the engagement of users of the social networking system, as suggested by Federov (see paragraph [0045]).

Claim 19 recites substantially the same combined functionalities recited in claims 9 and 10, and is directed to a non-transitory computer readable storage medium (see Bernhardsson, col. 8, lines 23-27) that performs the method of claims an6.  Therefore, claim 19 is rejected for the same reasons as applied to combined claims 9 and 10 above. 

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bernhardsson (US 9,110,955 B1, hereinafter referred to as Bernhardsson), in view of ZHANG et al. (US 2011/0029464 A1, hereinafter referred to as ZHANG), and further in view of Chaudhuri et al. (US 2017/0206549 A1, hereinafter referred to as Chaudhuri),  and Yom-Tov et al. (US 20180342004 A1, hereinafter referred to as Yom-Tov).

As to claim 11, Bernhardsson, ZHANG and Chaudhuri fail to explicitly teach wherein determining the content item latent vector comprises concatenating the first object latent vector and the second latent vector, and wherein determining the user latent vector comprises concatenating the first user latent vector and the second user latent vector.
However, Yom-Tov teaches wherein determining the content item latent vector comprises concatenating the first object latent vector and the second latent vector, and wherein determining the user latent vector comprises concatenating the first user latent vector and the second user latent vector (see paragraphs [0109] and [0124]…the state-action latent-feature vectors may be determined based on combinations and/or concatenations of the user latent-feature vectors and the item latent-feature vectors; wherein using the broadest reasonable interpretation, Examiner interprets the combinations and/or concatenations of the user latent-feature vectors teaches the limitation).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Bernhardsson, Zhang and Chaudhuri to add concatenations of latent vectors to the combination system of Bernhardsson, Zhang and Chaudhuri’s system as taught by Yom-Tov, above.  The modification would have been obvious because one of ordinary skill would be motivated to optimize an action-value function such that the updated item-recommendation policy provides an improvement over the current item-recommendation policy, i.e., an updated item-recommendation policy is chosen to increase an evaluation of the action-value function, as suggested by Yom-Tov (see paragraph [0111]).

Claim 20 recites substantially the same functionalities recited in claim 11, and is directed to a non-transitory computer readable storage medium (see Bernhardsson, col. 8, lines 23-27) that performs the method of claim 11.  Therefore, claim 20 is rejected for the same reasons as applied to claim 11 above. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Bernhardsson (US 9,110,955 B1, hereinafter referred to as Bernhardsson), in view of ZHANG et al. (US 2011/0029464 A1, hereinafter referred to as ZHANG), and further in view of Chaudhuri et al. (US 2017/0206549 A1, hereinafter referred to as Chaudhuri), and Connolly et al. (US 2016/0055159 A1, hereinafter referred to Connolly).


As to claim 21, Bernhardsson, ZHANG and Chaudhuri fail to explicitly teach:
receiving a request for a feed of content items to be presented to the user; and
selecting the content item for presentation in the feed based on the determined score
indicative of the likelihood of the user interacting with the content item; and
causing a client device associated with the user to present the feed to the user.However, Connolly teaches:
receiving a request for a feed of content items to be presented to the user (see paragraph [0011]… If the content item was presented in a feed of content items…); and
selecting the content item for presentation in the feed based on the determined score
indicative of the likelihood of the user interacting with the content item (see paragraph [0054]…selected one or more content items may be ranked based on their associated scores and associated with locations in the additional feed based on their positions
in the ranking…); [0061]…likelihood of the user interacting with the featured content item…); and
causing a client device associated with the user to present the feed to the user (see paragraph [0058]…Presenting content items from the additional feed using different groups may increase the likelihood of the user interacting with various content items in the additional feed).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the combination system of Bernhardsson, ZHANG and Chaudhuri to add a feed based on the determined score to the combination system of Bernhardsson, ZHANG and Chaudhuri’s system as taught by Connolly, above.  The modification would have been obvious because one of ordinary skill would be motivated to have a user's interest in a retrieved content item is proportional to the content item's score, so a higher score associated with a content item represents a higher interest of the user in the content item and a lower score associated with the content item represents a lower interest of the user in the content item, as suggested by Connolly, (see paragraph [0005]).
Response to Applicant’s arguments
Applicant's arguments on file on 01/07/2021 with respect to claims 1-6, 7-16 and 18- 22 have been considered but are partially moot in view of new ground(s) of rejection.
Response to Rejection under 35 U.S.C. § 103
Argument 1

Claim 1
Applicant appears to assert that Bemhardsson does not disclose a model that determines a first user latent vector for a user and a first object latent vector for a content item and another model that determines a second user latent vector for the same user and a second object latent vector for the same content item. Bernhardsson determines one vector for a user and one vector for an item, which does not disclose determining two or more latent vectors for a same content item or determining two or more latent vectors for a same user.  See, Bernhardsson 13:20-14:9. Bernhardsson also does not show having a plurality of models that each determines (1) a user latent vector for a user and (2) an object latent vector for an object of a content item, where the user latent vectors determined by the plurality of models are used to determine a user vector and object latent vectors determined by the plurality of models are used to determine a content item vector.

Examiner’s response:
Examiner respectfully disagrees.  Bernhardsson does teach the limitation as shown in the rejection.  Bernhardsson further teaches in col. 5, lines 1-10…computes n-dimensional latent vectors corresponding to each of the users and items, where n is a positive integer (e.g., 40 or 50).
Bernhardsson does further teach the limitation as shown in the rejection.  Bernhardsson further teaches in col. 10, lines 16-35…each record in the access log 346 identifies the user, the item accessed, the date/time of the access, whether the item was accessed completely (e.g., not skipped), the device used for the access, and so on; the database 118 stores latent user vectors 348, which identify each user in an n-dimensional vector space...latent item vectors 350, which identify each item in the same n-dimensional vector space as the latent user vectors.

Argument 2
Applicant appears to assert that claim 1 is patentably distinguishable over the combination of Bemhardsson and Chaudhuri. Independent claim 12 and 22 recite similar limitations as claim 1. Thus, claims 12 and 22 are also patentably distinguishable over the combination of Bemhardsson and Chaudhuri for at least the same reasons advanced above with respect to claim 1.

Examiner’s response:
Examiner respectfully disagrees. Claim 1 is not patentably distinguishable over the combination of Bernhardsson, Zhang and Chaudhuri. Independent claim 12 and 22 recite similar limitations as claim 1. Thus, claim 12 and 22 are not patentably distinguishable over the combination of Bernhardsson, Zhang and Chaudhuri for at least the same reasons advanced above with respect to claim 1.

Argument 3
Yom-Tov does not teach or suggest concatenating a first object latent vector for a content item that was determined by a first model with the second object latent vector for the same content item that was determined by a second model or concatenating a first user latent vector for a user that was determined by the first model with the
second user latent vector that was determined by the second model. Thus, claim 11 is patentably distinguishable over Bernhardsson, Zhang, Chaudhuri, Nice, and Yom-Tov.

Examiner’s response:
Examiner respectfully disagrees. Claim 11 is not patentably distinguishable over Bernhardsson, Zhang, Chaudhuri, Nice, and Yom-Tov as shown in the office cation above.

No further arguments are made for remaining dependent claims are patentable based on their respective dependencies on claims 1, 12, and 22 as well as further patentable features recited therein.
All arguments advanced above with respect to claims 1 and 12 are hereby incorporated so as to apply to claims 2-6, 8-11, 13-16, and 18-20. Thus, claims 2-6, 8-11, 13-16, and 18-20 are not patentably distinguishable over the combination of cited references for at least the same reasons described above with respect to claims 1 and 12 in addition to the further not patentable features recited therein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABABACAR SECK whose telephone number is (571)270-7146.  The examiner can normally be reached on Monday-Friday 8:00 A.M.-6:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on 5712723719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABABACAR SECK/Examiner, Art Unit 2122                                                                                                                                                                                                        

/KAKALI CHAKI/Supervisory Patent Examiner, Art Unit 2122